Citation Nr: 1700149	
Decision Date: 01/04/17    Archive Date: 01/13/17

DOCKET NO.  08-26 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

1.  Entitlement to service connection for a bilateral foot disability, to include as secondary to service-connected residuals of a low back injury, chronic lumbosacral strain.

2.  Entitlement to service connection for a cervical spine condition, to include degenerative disc disease, claimed as cervical pain. 

3.  Entitlement to service connection for pain radiating from cervical to right elbow.

4.  Entitlement to service connection for degenerative joint disease, left hand, to include as secondary to left knee chondromalacia.

5.  Entitlement to service connection for left leg radiating pain.  

6.  Entitlement to service connection for erectile dysfunction.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 

	
ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to March 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

Also on appeal is a December 2015 rating decision, which is currently on appeal before the Board pursuant to 38 C.F.R. § 19.9(c) (2015) for the limited purpose of remanding for a statement of the case (SOC).  

In September 2010, the Veteran presented testimony in support of his claims to the undersigned Acting Veterans Law Judge (AVLJ) during a personal hearing, held via video conferencing.

In December 2010, the Board remanded this claim for further development.  

In May 2014, the Board again remanded the issue for additional development.  The Board also remanded the issue of service connection for tinnitus.  Upon remand, the RO issued a rating decision in January 2015 granting service connection for tinnitus and assigning a 10 percent effective March 17, 2006.  The Veteran has not filed a notice of disagreement (NOD) disagreeing with any appealable determination made in the January 2015 rating decision, including the schedular rating or effective date assigned by the RO.  Thus, the tinnitus matter is not currently before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.302; Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

Following the RO's most recent adjudication of the case in a January 2015 Supplemental Statement of the Case (SSOC), additional evidence was associated with the claims file.  The record does not show that the Veteran submitted a waiver of initial RO review for this evidence.  Because the Board is remanding the Veteran's claims, the Board can proceed with appellate review.  38 C.F.R. 20.1304(c); see Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Bilateral Foot Disability

This matter must be remanded because there was not substantial compliance with the Board's May 2014 remand directives.

Specifically, the Board asked for a VA opinion addressing the likelihood that any current foot condition had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner was asked to consider the Veteran's 1973 parachuting accident, wherein he claims to have landed feet first.  The Board directed the examiner to address the opinion of the Veteran's private chiropractor, who indicated that the 1973 accident likely had permanent, detrimental effects on his lower extremities.  The Board also advised the examiner that the Veteran's service treatment records (STRs) do not document an injury to the feet, but this fact, by itself, is not dispositive of the issue.  

The Board also asked the examiner to provide an opinion on the likelihood that any of the Veteran's feet disabilities has been caused or aggravated (i.e., permanently increased in severity) by any of his service connected disabilities. 

Upon remand, a VA opinion was issued in August 2014.  With regard to the Board's first question, regarding direct causation, the VA examiner opined that "the STRs state that he landed on his back, so it seems unlikely that he would have sustained permanent, detrimental effects on his feet."  The Board must now find that this opinion is inconsistent with the Board's remand directives, which specifically instructed the VA examiner that the absence of documented injury in the STRs was not dispositive.  

Because the VA examiner materially relied on the absence of documented injures-i.e., gave it dispositive weight-but did not give a medical reason justifying why contemporaneous medical documentation was needed, the opinion is not responsive to the Board's remand directives and is legally inadequate, especially since the VA examiner did not account for the Veteran's current testimony of ongoing symptoms since service.  See, e.g., McKinney v. McDonald, 28 Vet. App. 15, 30 (2016); Fountain v. McDonald, 27 Vet. App. 258, 272-75 (2015); Buczynski v. Shinseki, 24 Vet. App. 221, 223-24 (2011).  

With regard to the Board's questions regarding the secondary theory, the VA examiner gave the following opinion:

He is service connected for chronic lumbosacral strain, chondromalacia of the  bilateral knees, and right shoulder strain.  There is no basis by which a shoulder problem would cause his current foot conditions.  There is also no biomechanical basis for the foot conditions to be caused by his s/c back or knee conditions as described in the notes and imaging studies.

This opinion does not address the aggravation question posed by the Board.  Thus, the opinion is incomplete.  

Because the August 2014 opinion does not substantially comply with the Board's remand directives, remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

Manlincon Issues

The remaining claims of service connection must be remanded for issuance of an SOC.  The claims were denied in a December 2015 rating decision.  The Veteran, through his representative, filed a notice of disagreement (NOD) in January 2015.  At present, an SOC has not been issued.  Under such circumstances, the Board shall remand these claims to the AOJ with instructions to prepare and issue an SOC.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 38 C.F.R. § 20.201 (in effect since March 24, 2015).

Accordingly, the case is REMANDED for the following action:

1. After undertaking any preliminary development needed, to include obtaining updated VA treatment records, arrange for the relevant information in the Veteran's claims folder to be returned to the examiner who last gave an opinion in this case in August 2014 (or a suitable substitute if such examiner is unavailable), for the purpose of preparing an addendum opinion regarding the claimed bilateral foot condition.  (The need for an additional in-person examination should be determined by the examiner.)

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, plus the prior opinion given in August 2014.  Based on this review, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a)  For each diagnosed disorder, is it at least as likely as not (i.e., at least equally probable) that the disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service? 

In answering this question, the examiner should take as true the following two facts:

(1) the Veteran had a traumatic parachute injury during service, which involved him hitting the ground feet first at a high velocity of speed.

(2) the Veteran has had ongoing pain in his feet since service.  

(b)  Notwithstanding your answer to question (a), has any foot disorder been aggravated (made permanently worse or increased in severity) by any other medical condition(s)?  If so, please identify the other medical condition(s).  Also, please identify whether any increase in severity was due to the natural progress of the disease.

In answering these questions, please articulate the reasons underpinning all conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

2.  After completing all actions set forth in paragraph 1, plus any further action needed as a consequence of the development completed in paragraph 1 above, readjudicate the remanded claim of service connection for a bilateral foot disability with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran and his representative should be afforded the appropriate time period to respond.  

3.  Issue the Veteran an SOC with respect to the claims of service connection for a cervical spine condition; pain radiating from cervical to right elbow; degenerative joint disease, left hand; left leg radiating pain; and erectile dysfunction.  This issuance should include notification of the need to timely file a substantive appeal to perfect an appeal on the issues.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


